Motion by defendant to dismiss his appeal from the judgment of the former County Court, Kings County, rendered August 12, 1960, convicting him of murder in the second degree, with leave to appeal to the Court of Appeals, denied. It is clear that defendant desires to prosecute his appeal to final conclusion. The only way he may prosecute that appeal is by having it heard and determined by this court in the first instance. If defendant’s motion were granted, he would have no further appeal. Defendant may not appeal directly to the Court of Appeals, either as a matter of right or by permission of this court. Christ, Acting P. J.; Hill, Rabin, Hopkins and Benjamin, JJ., concur.